Citation Nr: 9915994	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to nonservice-connected disability pension.

In September 1996, this case was remanded by the Board to the 
RO for further development of the evidentiary record.


FINDINGS OF FACT

1. The veteran's disabilities include major depressive 
disorder, degenerative disc disease in the cervical and 
lumbar spines, acromioclavicular arthritis of the left and 
right shoulders, tinnitus, bilateral hearing loss, 
sinusitis, benign prostatic hypertrophy, left eye ptosis, 
and gum disease.

2. His disabilities permanently preclude him from engaging in 
all forms of substantially gainful employment consistent 
with his age, education, and work experience.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§  3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded, meaning plausible and capable of 
substantiation, under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Once it has been determined that a claim is 
well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  38 U.S.C.A. § 5107.  In this case, the Board finds 
that all necessary and relevant evidence has been obtained 
and that, therefore, the VA's statutory duty to assist has 
been fulfilled.

Factual Background

In March 1994, the veteran filed a claim of entitlement to 
nonservice-connected disability pension.  He contended that 
he is permanently and totally disabled due to heart problems 
and lower back pain.  

VA outpatient and hospitalization reports of record show that 
in June 1994, the veteran was admitted to a VA hospital and 
underwent surgery for an aortic aneurysm.  These reports also 
show ongoing complaints of and treatment for lower back pain, 
neck pain, dizziness, and hematuria throughout 1994 and 1995, 
and that in 1994, the veteran was forced to leave his job as 
a truck driver due to his disabilities.  

Based on VA outpatient and hospitalization reports of record, 
in December 1994, the RO denied the veteran's claim of 
entitlement to nonservice-connected disability pension.  The 
RO listed the veteran's disabilities and assigned the 
following disability ratings: 20 percent for post-operative 
aortic aneurysm under Diagnostic Code (DC) 7110, 20 percent 
for right shoulder strain under DC 5303, 20 percent for left 
shoulder strain under DC 5303, and 10 percent for 
degenerative disc disease under DC 5293.  The RO also listed, 
but did not assign disability ratings for, left-eye ptosis 
and congenital heart disease.  A combined rating of 50 
percent was noted.  The veteran subsequently appealed his 
case to the Board.

In February 1995, the veteran was admitted to a VA hospital 
due to depression.  In a multiaxial evaluation conducted at 
this time, the VA physician noted that the veteran had been 
unemployed since his surgery in June 1994, and that he had 
been living with his mother recently because he had separated 
from his wife.  The VA physician diagnosed the veteran with 
major depression, and noted complaints of tinnitus, low back 
pain, and hematuria.  Subsequent VA counseling reports dated 
from March 1995 to June 1995 note that the veteran continued 
to suffer from depression, with little or no improvement 
noted.

Other VA outpatient and ambulatory care notes dated 
throughout 1995 show complaints of and treatment for low back 
pain, neck pain, dizziness, headaches, and hematuria.

In May 1996, the RO issued a rating decision denying the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder on the grounds that the 
evidence of record contained no clear diagnosis.  In this 
decision, the RO listed and rated the veteran's nonservice-
connected disabilities as follows: 30 percent for major 
depression under DC 9405, 20 percent for status-post 
abdominal aortic aneurysm repair under DC 7110, 10 percent 
for tinnitus under DC 6260, and 10 percent for degenerative 
disc disease under DC 5003.  The RO also as assigned ratings 
of zero percent for left-eye ptosis, and zero percent for 
congenital heart disease.  A combined disability rating of 60 
percent was noted.

In September 1996, the Board remanded the veteran's case for 
further development.  In the remand, the Board noted that the 
medical evidence of record showed complaints of and treatment 
for a number of different disorders, including low back and 
neck pain; left-eye ptosis; meralgia paresthetica; bilateral 
shoulder strain; hematuria; post-operative aortic aneurysm; 
congenital heart disease; depression; tinnitus and bilateral 
high frequency hearing loss; and periodontal disease.  The 
Board also noted that in its most recent rating decision in 
May 1996, the RO failed to assign ratings for or otherwise 
address bilateral shoulder strain, cervical spine disorder 
(neck pain), hematuria, bilateral hearing loss, or 
periodontal disease.  Additionally, the Board noted that the 
medical evidence of records did not contain information 
sufficient for the purpose of adequately rating the veteran's 
cardiovascular, psychiatric, and back disorders.

Subsequent to the Board's remand, the RO scheduled the 
veteran for a number of VA examinations.

During a May 1997 audiological examination, the veteran 
reported bilateral hearing loss over the past 28 years 
accompanied by dizzy spells and light headaches for over 10 
years.  The veteran also reported constant, bilateral, high-
pitched tinnitus over the past 28 years.  He reported that 
the ringing is as loud as normal conversation and that he 
needs to concentrate to hear the sounds.  He also indicated 
that the noise makes it hard for him to sleep at night and 
that his daily activities are seriously affected.  The VA 
audiologist found normal hearing at 500Hertz-2kHertz, and 
moderate sensorineural hearing loss at 3kHertz-4kHertz, with 
normal middle ear function bilaterally.

In May 1997, a VA audio-ear disease examination was also 
conducted.  During the examination, the veteran reported a 
history of dizziness, light-headedness, and unsteadiness when 
walking.  The veteran had reported similar complaints during 
VA outpatient examinations in 1994 and 1995.  The VA 
physician noted that the veteran did not describe any true 
vertigo or nausea.  The VA physician found that the veteran's 
auricles show a bilateral lop ear deformity, and noted the VA 
audioligical findings.  The VA physician found evidence of 
high frequency sensorineural hearing loss and probable early 
sinusitis.  Decongestive therapy or hearing aids were not 
recommended, but the veteran was advised to return to the 
hospital should he suffer any suture, severe dizziness, or 
syncopal episodes.

In accordance with remand instructions, in May 1997, a VA 
psychiatric examination was also conducted.  During the May 
1997 VA examination, the veteran reported that he was 
receiving outpatient treatment care and medication for his 
depression, but that he still has moods of depression and 
thoughts of suicide that he tries to block out.  The VA 
psychiatrist noted that the veteran's depression is not as 
severe as in the past and that he does have feelings that he 
needs to get on with his life.  The veteran reported that he 
used to be a truck driver, and is now employed as a security 
guard in a hospital.  The veteran reported working a 40-hour 
week and being paid minimum wage.  The VA psychiatrist noted 
crying spells, difficulty sleeping, and that his only 
positive feelings come from work, which keeps his mind off of 
his problems.  The veteran reported that he lives in a 
trailer home with his dog and spends a great deal of time 
with his mother.

The May 1997 VA psychiatrist diagnosed the veteran with major 
depressive disorder, in partial remission due to medication, 
and noted a Global Assessment of Functioning Score (GAF)  of 
65 for the current and past year.  In an addendum dated in 
August 1997, the VA psychiatrist reported that the veteran's 
industrial adaptability was definitely impaired by his 
psychiatric disorder, and that his GAF score of 65 indicates 
that he has some persisting mild symptoms of depression.  The 
VA psychiatrist did note that the veteran was generally 
functioning pretty well, working a 40-hour week, and has some 
meaningful interpersonal relationships with family members.

In May 1997, a VA joints examination was also conducted.  The 
veteran reported that he has had progressive back, shoulder, 
and neck pain.  Similar complaints had been noted in numerous 
VA outpatient and hospitalization records dated since 1992.  
X-rays reviewed during the May 1997 examination reportedly 
showed decreased disc space and osteophyte formation in the 
lumbar spine, with posterior facet arthrosis.  Degenerative 
disc disease was noted in the cervical spine with osteophyte 
formation and decreased disc space.  

During the May 1997 joints examination, range of motion 
studies of the veteran's lumbar spine, cervical spine, and 
both shoulders appeared to indicate limitation of motion in 
each.  Examination of the lumbar spine revealed flexion to 60 
degrees, extension to 5 degrees, and side-to-side bending to 
15 degrees each way.  Examination of the cervical spine 
revealed flexion to 60 degrees, extension to 40 degrees, and 
side-bending to 22 degrees on the right and 20 degrees on the 
left.  Examination of the right shoulder showed abduction to 
65 degrees, elevation to 160 degrees, extension to 45 degrees 
internal rotation to T-12 and external rotation to 50 
degrees.  Examination of the left shoulder showed abduction 
to 65 degrees, elevation to 160 degrees, extension to 45 
degrees, internal rotation to T-12 with extension to 45 
degrees.  The veteran was diagnosed with moderate 
degenerative arthrosis of the lumbar spine with degenerative 
disc disease and some degenerative joint disease of the 
cervical spine that may be contributing to his bilateral 
shoulder pain.  The VA physician recommended further 
treatment for both conditions at the orthopedic clinic.  The 
veteran was also diagnosed with moderate degenerative joint 
disease in the right shoulder involving his acromioclavicular 
joint and impingement syndrome as well, and moderate 
acromioclavicular arthritis and impingement in the left 
shoulder.

In May 1997, a VA general medical examination was also 
conducted.  The veteran reported occasional chest pain, and 
the VA physician diagnosed the veteran with status post 
resection of ascending aortic aneurysm, with a history of 
asymptomatic aortic stenosis.  The physician noted that this 
is not a disabling condition.  The veteran reported a history 
of hematuria, and that he continues having urinary frequency, 
nocturia, and that he must strain when urinating.  The 
physician diagnosed the veteran with benign prostatic 
hypertrophy and advised the veteran to renew his appointments 
for treatment.  The VA physician also diagnosed the veteran 
with left upper eyelid mild ptosis without major 
significance, and mild gum disease.

Analysis

To establish entitlement to VA non service-connected pension 
under 38 U.S.C. § 1521, a veteran must have served during a 
period of war for 90 days or more (or have been discharged or 
released from service during a period of war for a service-
connected disability), and be permanently and totally 
disabled.  38 U.S.C. § 1521(a); see also Brown v. Derwinski, 
2 Vet. App. 444, 446 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387, 389 (1992).  The Board notes that the veteran 
served on active duty for 90 during a period of war.  
Therefore, his entitlement to nonservice-connected pension is 
dependent upon whether or not he is permanently and totally 
disabled under applicable law and regulation.

In Brown, 2 Vet. App. at 446, the Court observed that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations, which provide a 
combination of "objective" and "subjective" standards.  
See also Talley v. Derwinski, 2 Vet. App. 282 (1992); 38 
U.S.C.A. § 1502(a)(1), (2) (West 1991); 38 C.F.R. §§ 
3.321(b)(2); 4.17 (1998).  The two ways that permanent and 
total disability can be shown under the law are as follows: 
(1) the veteran must be unemployable as a result of a 
lifetime disability (i.e., the "subjective" standard, which 
is based on disabilities, age, occupational background, and 
other related factors of the individual veteran whose claim 
is being adjudicated); or, (2) the veteran must suffer from a 
lifetime disability which would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (i.e., the "objective" 
standard, which is based on (a) the percentage ratings 
assigned for each disability from the VA Schedule for Rating 
Disabilities, 38 C.F.R., Part 4; (b) the minimum percentage 
rating requirements for total ratings based on 
unemployability in 38 C.F.R. § 4.16(a); and (c) the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17). 38 U.S.C.A. § 1502(a)(1), (2) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2); 3.340(b); 3.342, 
4.16(a), 4.17, 4.18, 4.19 (1998); Brown, 2 Vet. App. at 446.

In order to be considered permanently and totally disabled 
under the objective standard, if the veteran has only one 
disability it must be evaluated at 60 percent or more.  38 
C.F.R. §§ 4.16, 4.17.  If he has two or more disabilities, 
one disability must be evaluated at 40 percent or more and he 
must have additional disabilities to bring the total 
evaluation to 70 percent or more.  38 C.F.R. § 4.16(a).  See 
also Talley, 2 Vet. App. at 288. 

Initially, the Board notes that in the December 1994 and May 
1996 rating decisions, the RO assigned disability ratings 
that bring the veteran's total evaluation to more than 70 
percent.  See 38 C.F.R. § 4.25 (1998).  While the RO stated 
in the May 1996 rating decision that the veteran's total 
evaluation is only 60 percent, the Board notes that the RO 
failed to factor in the previously assigned separate ratings 
of 20 percent for right and left shoulder strain.  
Additionally, the RO failed to assigned disability ratings to 
or address several other disabilities.  The Board notes that 
under 38 C.F.R. § 4.17, the veteran must have at least one 
disability rated at 40 percent in order to meet the objective 
test.  However, before addressing the objective test for 
permanent and total disability under 38 C.F.R. §§ 4.16 and 
4.17, the Board will first address the veteran's claim under 
the subjective test.

The veteran is presently 51 years of age and has a tenth 
grade education with a GED.  While the record indicates that, 
as of May 1997, the veteran had been employed as a security 
guard for eight months, the Board notes that, prior to that 
job, the veteran had worked most of his life as a truck 
driver.  Additionally, before becoming employed as a security 
guard, he went through a period of two years unemployment 
from June 1994 to mid-1996 due to his disabilities.  The 
veteran suffers from significant disabilities, including 
major depressive disorder, degenerative arthrosis of the 
lumbar spine with degenerative disc disease, degenerative 
joint disease of the cervical spine and right shoulder and 
acromioclavicular arthritis of the left shoulder.  The May 
1997 VA psychiatrist found that although the veteran appeared 
to be functioning well, and was working, his industrial 
adaptability is definitely impaired by his psychiatric 
disorder.  Additionally, although during the May 1997 
examination the veteran reported some improvement in his 
condition, in February 1995, the veteran's depression was 
such that he was hospitalized for treatment, and in May 1997, 
he was still reporting thoughts of suicide.  Further, 
although the VA psychiatrist noted that the veteran was able 
to maintain some interpersonal relationships with family 
members, the evidence indicates that the veteran's only 
present relationship with a family member appears to be with 
his mother, as he has complained of lack of contact with his 
grown children and he has recently become divorced from his 
wife.  

Even if the veteran's depressive disorder can be considered 
to be improving, his orthopedic disabilities appear to be 
worsening.  During his May 1997 VA examination, limitation of 
motion was found in both his cervical and lumbar spine, as 
well as both shoulders, and VA medical records indicate 
increasing complaints of back and neck pain since 1994.  
Additionally, the veteran has also been diagnosed with 
tinnitus, bilateral hearing loss, sinusitis, benign prostatic 
hypertrophy, left eye ptosis, and gum disease.  While the May 
1997 VA physician found the veteran's post-operative aortic 
aneurysm to not be a currently disabling condition, the Board 
notes that the veteran's surgery was in June 1994, and 
numerous VA outpatient reports since that date show 
complaints of chest pains, and notations of a congenital 
heart condition.

Although the veteran has been able to obtain some form of 
employment, the Board has considered the veteran's age, 
education level, and employment history as a truck driver, 
and finds that his numerous disabilities render him 
permanently and totally disabled for pension purposes.  
38 C.F.R. §§ 3.321(b), 4.16(b), 4.17(c).  Accordingly, the 
veteran's claim of entitlement to nonservice-connected 
pension is granted. 

As the veteran has been found to be permanently and totally 
disabled under the subjective test, the Board finds that 
there is no need to analyze the veteran's disabilities under 
the objective criteria of 38 C.F.R. §§ 416 and 417.



ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to the regulations governing the 
disbursement of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995): GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." [citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

